PER CURIAM.
Reversed. There are material issues of fact regarding the affirmative defenses raised by appellants precluding the summary judgment granted by the trial court, which include: (1) whether the promissory note in question was a renewal note; (2) even if it were, whether the appellants could still assert a claim of lack of consideration on the grounds that they could not have discovered this defense with due diligence prior to signing the renewal note; see Hurner v. Mutual Bankers Corporation, 140 Fla. 435, 191 So. 831 (1939); and (3) whether the note was signed under duress by appellants. Associated Housing Corp. v. Keller Bldg. Products of Jacksonville, Inc., 335 So.2d 362 (Fla. 1st DCA 1976).
HERSEY, C.J., and DOWNEY and WARNER, JJ., concur.